Citation Nr: 1210071	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO. 07-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right foot condition, to include Achilles tendonitis. 

2. Entitlement to service connection for a left foot condition, to include Achilles tendonitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This case was already before the Board in March 2009 and August 2010, when the Board remanded the appeal for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

There is probative medical and lay evidence of record establishing that the Veteran has a chronic bilateral Achilles tendonitis condition to both feet that began during his military service. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the Veteran has Achilles tendonitis of the right foot that was incurred in active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. Resolving all reasonable doubt in his favor, the Veteran has Achilles tendonitis of the left foot that was incurred in active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in September 2005, December 2006, May 2008, April 2009, and August 2010. In any event, since the Board is granting the service connection claims, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


The Merits of the Claims

The Veteran dates the onset of his bilateral foot condition to the time of his military service. He maintains he has chronic bilateral Achilles tendonitis of the feet that has bothered him intermittently since his military service in the early 1970s. He attributes the condition to having to wear ill-footing boots during basic training. See June 2005 and September 2006 claims; December 2006 Veteran's statement; September 2007 VA Form 9; February 2009 representative statement; July 2006 Camino Medical Group record. 

Upon review of the evidence of record, the Board grants the appeal for service connection for bilateral Achilles tendonitis of the feet. The evidence not only demonstrates the Veteran had a chronic bilateral Achilles tendonitis condition during service, but also that he has the same chronic condition post-service. There is also probative medical nexus evidence linking his current diagnosis of bilateral Achilles tendonitis with his military service. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b). Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Id. When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity. Id. Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition. Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008). See also 38 C.F.R. § 3.303(b). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. A January 2012 VA examiner confirmed a diagnosis of bilateral Achilles tendonitis for the Veteran. An earlier July 2009 VA examiner also diagnosed the Veteran with the same condition. These records demonstrate medical evidence of a current bilateral foot condition. The remaining question is whether this condition is related to the Veteran's military service. 

Service treatment records (STRs) reveal treatment for bilateral foot and ankle pain in July 1971, August 1971, and October 1972. The Veteran reported that the pain began after wearing ill-fitting boots. The pain was in the Achilles tendon region. He was treated with an Ace wrap, a heat pad, and hot water soaks. However, upon separation in May 1974, no bilateral foot condition was found or reported. The Veteran is still competent to report "intermittent" symptoms of Achilles pain during and after his military service. Layno, 6 Vet. App. at 469. See also 38 C.F.R.§ 3.159(a)(2).  

Post-service in March 1975, within a year of separation, the Veteran was treated for tendonitis of the right heel. A three year "intermittent" history of the condition was noted, beginning during military service. See VA medical certificate dated in March 1975. His complaints and treatment in service over several months and immediately post-service reflect more than an "isolated" finding of an Achilles condition, thereby revealing a chronic condition requiring repeated treatment. 38 C.F.R. § 3.303(b). The Veteran has credibly reported that he has experienced periodic "intermittent" symptoms of Achilles tendonitis over the years. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The word "intermittent" has repeatedly been utilized. The Veteran has never contended that his condition was constant. See e.g., Camino Medical Group treatment record dated in May 2005; VA examination dated in January 2012 (indicating the Veteran experiences "intermittent" tendonitis flare-ups aggravated only with activity, reiterating that the condition is not "constant"). It is noteworthy that some chronic conditions are subject to active and inactive stages. See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Most importantly, there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current bilateral Achilles tendonitis and the confirmed in-service treatment. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). The January 2012 VA examiner opined that "it is at least as likely as not" the Veteran's current Achilles tendonitis is related to his in-service diagnosis of the same condition. The examiner discussed the Veteran's treatment in his STRs and immediately post-service in 1975, and well as treatment in later years. There is no evidence of an intercurrent post-service injury. 

This favorable opinion was provided by a VA nurse practitioner. The Board may assume the competency of any VA medical examiner, including nurse practitioners or physician assistants, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). Nothing suggests that the VA nurse practitioner was not competent to perform the required examination and testing. And overall, this opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by some evidence of record. This opinion lends probative support to the Veteran's claim.

Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote." Groves, 524 F.3d at 1309. Both VA examiners and the private physician at Camino Medical Group repeatedly assessed that the Veteran's Achilles tendonitis condition is "chronic" in nature. 

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board has also considered the report of the July 2009 VA examiner who opined that the etiology of the Veteran's current Achilles tendonitis cannot be determined "without resorting to mere speculation." This examiner remarked that there is no evidence in the claims folder to suggest the Veteran was having problems with his Achilles tendons during the years after separation from service. It is notable that the examiner failed to mention the post-service VA medical certificate dated in March 1975, which revealed "intermittent" Achilles tendonitis symptoms for the prior three years. The United States Court of Veterans Appeals (Court) has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information. Mariano v. Principi, 17, Vet. App. 305, 312 (2003). The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995). The July 2009 VA examiner failed to discuss certain relevant post-service evidence, thereby limiting the probative value of his opinion.   

In addition, the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008). But an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words. See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997). The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). In summary, despite the speculative July 2009 VA medical opinion, the January 2012 VA opinion sufficiently demonstrates a nexus between current bilateral Achilles tendonitis and the in-service treatment and diagnosis for the same disorder. 

Given the Veteran's current medical diagnosis of a bilateral Achilles tendonitis condition, and his clinical history of treatment for Achilles tendonitis both during and after service, the evidence establishes a chronic condition that began during his military service. According, resolving doubt in the Veteran's favor, the evidence supports service connection for a bilateral Achilles tendonitis condition to both feet. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board makes no pronouncement as to the severity of the bilateral Achilles tendonitis condition. The RO will assign an appropriate disability rating. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). As to the varying severity of the disorder, see Ardison, above; Voerth v. West, 13 Vet. App. 117 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Service connection for Achilles tendonitis of the right foot is granted. 

Service connection for Achilles tendonitis of the left foot is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


